Citation Nr: 0515218	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-10 799	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pulmonary disease, 
claimed as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Donald A. Anderson, Attorney


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The veteran was scheduled for a Travel Board Hearing in March 
2005, however he failed to appear.  Under the applicable 
regulation, if an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) 
(2004).  Accordingly, this veteran's request for a hearing is 
considered withdrawn. 

The Board notes that in November 2001, the veteran raised the 
issue of service connection for hearing loss, reporting that 
his hearing was badly impaired due to noise exposure in 
service.  To date, no action has been taken on this claim.  
It is hereby referred to the RO for appropriate disposition. 


FINDINGS OF FACT

1.  The veteran served as a machinist mate in the U.S. Navy, 
where he was exposed to asbestos.

2.  The veteran's current pulmonary disorder has been 
diagnosed as chronic obstructive pulmonary disease and 
emphysema.

3. The evidence linking the veteran's asbestos exposure to 
his chronic obstructive pulmonary disease with pleural 
plaques is at least in equipoise..

CONCLUSION OF LAW

The veteran's chronic obstructive pulmonary disease with 
pleural plaques was incurred in his active duty service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. § 3.159(c) (2004).  As 
will be discussed below, the Board finds that service 
connection is warranted.   As such, a discussion of the VCAA 
is not needed.

Service Connection

The veteran contends that while serving in the U.S. Navy 
during the Vietnam War, his duties as machinist mate required 
him to be in the engine room of the ship.  He reported that 
when the guns were fired on deck, the pipes in the engine 
room would shake, and subsequently release asbestos into the 
air.  He contends that his current pulmonary disorders are a 
result of this exposure to asbestos, and thus he is entitled 
to service connection.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The Board notes that there is no specific statutory or 
regulatory guidance with regard to claims for service 
connection for asbestosis or other asbestos-related diseases.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 
31, 1997).  An asbestos-related disease can develop from 
brief exposure to asbestos.  Id.

In this case, naval personnel records confirm that the 
veteran served during the  Vietnam War and that his military 
occupational specialty (MOS) was machinist mate aboard the 
U.S.S. Du Pont.  The VA has recognized that several million 
people employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  See Department of Veterans Benefits (DVB) 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1998).  
The Court has held that a veteran is competent to testify as 
to the facts of his asbestos exposure and it is up to the 
Board to weigh the credibility of that testimony.  See 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Based on the 
facts of this case, the Board finds the veteran's allegations 
regarding his asbestos exposure to be credible and consistent 
with the conditions of his naval service.  Thus, the question 
for the Board remains whether he has a current disability 
that has been medically linked to this exposure. 

The current medical evidence shows diagnoses of chronic 
obstructive pulmonary disease (COPD) and emphysema.  
Additionally, an August 2003 computed tomography (CT) scan of 
the veteran's chest confirmed the presence of pleural plaques 
that were noted to be consistent with the veteran's history 
of asbestos exposure.  An October 2003 VA progress note 
includes this assessment: "chronic obstructive pulmonary 
disease improved by pulmonary entries with pleural 
thickenings consistent with asbestos exposure."  The Board 
finds that these reports link the veteran's COPD with pleural 
plaques to his exposure to asbestos in service.  Therefore, 
service connection is warranted in this instance.  


ORDER

Entitlement to service connection for COPD and emphysema is 
granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


